Citation Nr: 9917758	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a left foot 
disorder.

3. Entitlement to service connection for leg pain.

4. Entitlement to service connection for arm pain.

5. Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from January 1976 to 
February 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1996.  This appeal originates 
from a decision dated in October 1991, by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. The Board remanded this case in October 1996, for further 
development to include a VA examination and to schedule a 
hearing before a Hearing Officer at the RO.

2. Correspondence from the RO to the appellant dated in 
October 1996, requesting additional information in 
connection with the pending appeal, was returned by the 
United States Postal Service as undeliverable.  A note on 
the envelope indicated that the appellant no longer lived 
at that address.

3. Subsequent efforts to contact the appellant via mail were 
returned as undeliverable.

4. The appellant's representative was requested to assist in 
obtaining a current address, but no additional information 
was obtained.

5. Several efforts were undertaken to schedule the appellant 
for the requested VA examinations and again these letters 
were returned as undeliverable.

6. In September 1998, the RO made a final attempt to contact 
the appellant.  No response was received to that letter.

7. There has been no contact with the appellant since prior 
to October 1996.


CONCLUSION OF LAW

The appellant's claims for service connection for bilateral 
hearing loss, a left foot disorder, leg pain, arm pain and an 
acquired psychiatric disorder to include PTSD have been 
abandoned.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.158 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim, a claim for a increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. 1805 based on such evidence shall 
commence not earlier than the date of filing the new claim.  
(b).  Where the veteran fails without adequate reason to 
respond to an order to report for Department of Veterans 
Affairs examination within 1 year from the date of request 
and payments have been discontinued, the claim for such 
benefits will be considered abandoned.

In this case, the Board remanded the appellant's claim to the 
RO in October 1996, for additional development to include a 
VA examination as well as to obtain additional information 
from the appellant.  As noted above, efforts were undertaken 
to contact the appellant and to schedule him for a VA 
examination.  However, even with the assistance of his 
representative, contact could not be made with the appellant 
as he had moved from his address of record and had not 
provided any forwarding address.  In light of the repeated 
efforts by the RO and the VA medical center to contact the 
appellant, and the obvious failure on his part to keep VA 
apprised of his current address, viewed in the context of the 
lack of any contact with the appellant over a period of 
approximately 2 1/2 years, the Board has no choice but to 
conclude that the appellant has abandoned his claims. 

Accordingly, in view of the above, the appellant's claims for 
service connection are deemed to be abandoned and no further 
action will be taken unless the appellant files a new claim.


ORDER

The appeal for service connection for bilateral hearing loss, 
a left foot disorder, leg pain, arm pain and for an acquired 
psychiatric disorder to include PTSD is dismissed.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

